Nash, J.:
The order is not appealable. It disallows and overrules the objections of the administrators to the jurisdiction of the court, but is not final as jurisdiction has not been exercised, and, therefore, does not involve a substantial right. (Matter of Soule, 46 Hun, 661; Matter of Phalen, 51 id. 208 ; Matter of Pearsall, 21 N. Y. St. Repr. 305 ; Matter of Burnett, 15 id. 116.)
Neither party having raised the question of the appealability of the order, the appeal should be dismissed, without costs.
All concurred.
Appeal dismisséd, without costs, upon the ground that the order is not appealable.